Citation Nr: 0639524	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.  


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had recognized active service in the Philippine 
Commonwealth Army from December 1941 to September 1942 and 
the Regular Philippine Army from July 1945 to December 1945.  
The veteran was a prisoner of war from April 9, 1942 to 
September 13, 1942.  The appellant is the veteran's widow.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.  

In January 2006, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the Board hearing is associated with the claims 
file and has been reviewed.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  A certified civil registry form from the Republic of the 
Philippines Office of the Civil Registrar notes that the 
veteran died on December [redacted], 1956.  The identified cause of 
the veteran's death is pulmonary tuberculosis.   

 3.  The veteran was not service-connected for any disability 
during his lifetime and there is no medical evidence of 
record showing that pulmonary tuberculosis manifested in 
service or to a compensable degree within three years of 
discharge.  In addition, pulmonary tuberculosis is not 
enumerated as a disease specific to prisoners of war under 
3.309(c).   

 4.  The veteran did not possess the requisite service to 
qualify for VA non-service connected death pension for his 
surviving spouse. 

5.  The veteran did not have a pending claim for VA benefits 
at the time of his death and the appellant did not file her 
claim for VA benefits until September 2003, more than one 
year after the veteran's death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred as a 
result of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 
(2006).

2.  Basic eligibility for VA nonservice-connected death 
benefits is not established.  38 U.S.C.A. §§  101(2), 107(a), 
1310, 1521, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.1, 3.40, 3.41, 3.159 (2006).

3.  The criteria for establishing entitlement to accrued 
benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in January 2004, the RO apprised the 
appellant of the information and evidence necessary to 
substantiate her claims, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the appellant of what the 
evidence must show to establish entitlement to dependency and 
indemnity compensation benefits and death pension benefits.  
The RO also asked the appellant to provide medical evidence 
that will show a reasonable probability that the condition 
that contributed to the veteran's death was caused by injury 
or disease that began during service.  The RO additionally 
requested that the appellant provide certain information 
regarding any private or VA treatment the veteran received so 
that VA could request the records, submit any terminal 
records of confinement and medical records pertaining to 
treatment of the veteran's death causing condition, and 
provide the certifying medical practioner's reason and 
rationale for identifying the veteran's cause of death.  The 
RO further requested that the appellant complete a VA Form 
21-4142 for physicians who treated the veteran for 
disabilities including the cause of his death, provide a copy 
of the veteran's death certificate, a copy of her marriage 
certificate, a copy of the veteran's PA AGO Form 23, and 
copies of Notices of Award and Disallowance to include all 
previous VA correspondence.  Thus, the appellant was 
essentially asked to provide any evidence in her possession 
that pertained to her claims.  38 C.F.R. § 3.159 (b)(1) 
(2006).  Moreover, the RO explained to the appellant that she 
may lose money if she took more than one year and her claims 
were granted because VA would not be able to pay her back to 
the date she filed her claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the element of degree of disability).    
  
While the January 2004 VCAA notice letter did not 
specifically address the evidence necessary for the appellant 
to establish entitlement to accrued benefits, it is not clear 
that such notice is required in this case because the law, 
not the evidence, is dispositive.  The Unites States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no 
effect on the appeal.  See Smith v. Gober, 14 Vet. App. 227 
(2002) (providing that the VCAA has no effect on appeal 
limited to interpretation of law).  Therefore, the Board 
finds that no further action is necessary under the VCAA with 
respect to the appellant's claim for accrued benefits because 
the undisputed facts render the appellant ineligible for the 
claimed benefits as will be explained below.  

The Board also notes that the January 2004 VCAA notice letter 
did not address the element of degree of disability with 
respect to the appellant's claims. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the element of degree of disability).  
Nonetheless, such omission constitutes harmless error in this 
case because the appellant's claims are being denied for 
reasons explained in greater detail below and, consequently, 
no disability ratings will be assigned.  

The Board further observes that the RO provided the appellant 
with a copy of the September 2004 rating decision, and the 
December 2004 Statement of the Case (SOC), which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
appellant for a videoconference hearing before the Board.  
The Board also observes that the appellant submitted a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) in January 
2004 that identified private records from January 1952 
pertaining to the veteran's treatment of tuberculosis by Dr. 
M.A. and the RO sent correspondence to Dr. M.A. in February 
2004 requesting copies of the identified medical records; 
however, no response was ever received.  The appellant wrote 
in March 2004 that Dr. M.A. had no available records related 
to the veteran's treatment from January 1952 to December 1956 
because the records from her office were destroyed by a 
typhoon.  The appellant added that Dr. M.A. had passed away 
in May 2004 and was unable to offer additional information 
regarding the veteran's treatment during that time.  In the 
October 2004 notice of disagreement, the appellant reiterated 
that she could not provide any medical records for the 
veteran because his treating physician had passed away and 
indicated that she had submitted all pertinent papers in 
support of her claims.  The appellant has not made the RO or 
the Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Service Connection for Cause of Death

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2006).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and active 
tuberculosis becomes manifest to a degree of 10 percent or 
more within three years from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

If a veteran is a former prisoner of war and, as such, was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifested to a 
compensable degree at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. §§  1101, 1110, 1112 (West 2002 
& Supp. 2005); 38 C.F.R. §§  3.1, 3.307, 3.309 (2006).  

Analysis 

At the January 2006 videoconference Board hearing, the 
appellant reported that she observed that the veteran was 
coughing heavily after he returned home following his 
imprisonment as a prisoner of war in World War II.  She also 
explained that the veteran had told her that he and others 
had been physically tortured while he was a prisoner of war 
and that his persistent cough had begun during that time.   

The record contains evidence of the veteran's death.  
Specifically, the certified civil registry form from the 
Republic of the Philippines Office of the Civil Registrar 
notes that the veteran died on December [redacted], 1956, and lists 
pulmonary tuberculosis  as the cause of the veteran's death.   

The evidence, however, does not additionally show that the 
cause of the veteran's death is related to his military 
service.  The veteran was not service-connected for any 
disability during his lifetime.  There is additionally no 
evidence to show that the veteran's pulmonary tuberculosis 
manifested in service or to a compensable degree within three 
years of discharge.  By the appellant's own account as 
documented in the January 2004 VA Form 21-4142 and January 
2006 hearing transcript, the veteran was not diagnosed with 
tuberculosis until 1952 or 1953, which is 7 or 8 years after 
service.  Although the appellant indicated in her March 2004 
statement that the veteran's treating physician (Dr. M.A.) 
attributed his death-causing disease to his period of service 
as a prisoner of war during World War II, there is no medical 
evidence to substantiate the appellant's assertion as medical 
records from Dr. M.A. are unavailable.  It is noted that the 
appellant's report of what the veteran's treating physician 
purportedly concluded regarding the etiology of the veteran's 
illness does not constitute competent medical evidence of 
such a relationship.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Furthermore, the record confirms the veteran's 
prisoner of war status from April 9, 1942 to September 13, 
1942; however, pulmonary tuberculosis is not an enumerated 
disease specific to prisoners of war under 38 C.F.R. 
§ 3.309(c).

The Board observes that the appellant has repeatedly asserted 
that the cause of the veteran's death is related to his 
military service to include his period as a prisoner of war; 
however, the appellant lacks the medical expertise necessary 
to render a medical diagnosis or competent medical opinion 
regarding the etiology of the veteran's pulmonary 
tuberculosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where the determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim and service connection for cause of death is not 
warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).  
 


III.	Death Pension Benefits

Legal Criteria

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541 (West 2002).  Service prior 
to July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines in the 
service of the Armed Forces of the United States (including 
recognized guerilla service) is qualifying service for 
compensation, dependency, indemnity compensation, and burial 
allowance; however, it is not qualifying service for 
nonservice-connected death pension benefits to a deceased 
veteran's spouse.  38 U.S.C.A. § 107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.40, 3.41 (2006).

Analysis 

The appellant does not allege and the evidence does not show 
that the veteran had any additional active service other than 
the recognized active service in the Philippine Commonwealth 
Army from December 1941 to September 1942 and the Regular 
Philippine Army from July 1945 to December 1945, as noted 
above.  The veteran's service, however, does not qualify the 
appellant for entitlement to nonservice-connected death 
pension benefits as the surviving spouse under VA law.  Since 
the law is dispositive on this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App.  
426, 430 (1994).  


IV.	Accrued Benefits 

Legal Criteria

Upon the death of an individual receiving VA benefit  
payments, certain persons shall be paid periodic monetary  
benefits to which that individual was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2006).  
An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. 
§ 3.1000(c) (2006).  There is no basis for an accrued 
benefits claim, unless the individual from whom the accrued 
benefits claim derives had a claim for VA benefits pending at 
the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir.  
1998).   

Analysis 

At the time the veteran died in December 1956, he did not 
have a claim pending with VA.  Additionally, the appellant 
did not file an application for accrued benefits until 
September 2003, approximately 47 years after the veteran's 
death.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not shown 
and the appellant's claim must be denied.  C.F.R. § 3.1000 
(2006).


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


